UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-1341


EWART ULRIC VANDECRUIZE,

               Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

               Respondent.


                             No. 07-1849


EWART ULRIC VANDECRUIZE,

               Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

               Respondent.



                             No. 08-1303


EWART ULRIC VANDECRUIZE,

               Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

               Respondent.
On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   December 17, 2008        Decided:     October 20, 2009


Before KING, GREGORY, and SHEDD, Circuit Judges.


Nos. 07-1341 and 07-1849 petitions denied; No. 08-1303 petition
dismissed by unpublished per curiam opinion.


Rachel S. Ullman, YANG & ULLMAN, P.C., Silver Spring, Maryland,
for Petitioner.   Gregory G. Katsas, Assistant Attorney General,
Linda S. Wendtland, Assistant Director, Don G. Scroggin, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               In        these         consolidated            petitions,            Ewart       Ulric

Vandecruize,         a    native        and    citizen         of    Guyana,        petitions       for

review    of     three     separate           orders      of   the        Board   of    Immigration

Appeals        (“Board”):              (1)     dismissing            his     appeal      from       the

immigration         judge’s          decision     finding           him    inadmissible        as    an

alien present in the United States without being admitted or

paroled and as an alien who falsely represented himself to be a

citizen of the United States for a purpose or benefit under the

Immigration         and     Nationality           Act        (“INA”),        and       finding      him

ineligible for adjustment of status; (2) denying his motion to

reconsider;         and        (3)      denying        his       motion       for      sua     sponte

reconsideration.

               Based      on     our    review       of    the      record     and     the    Board’s

order of April 9, 2007, we conclude that substantial evidence

supports the finding that Vandecruize failed to meet his burden

of     proving      that       he      was     not     inadmissible           under       8   U.S.C.

§ 1182(a)(6)(C)(ii) (2006) as an alien who falsely represented

himself to be a citizen of the United States for a purpose or

benefit under the INA.                   See 8 C.F.R. § 1240.8(b) (2009).                            We

have also reviewed the Board’s order of July 31, 2007, and find

that     the     Board         did     not     abuse       its       discretion         in    denying

Vandecruize’s motion to reconsider.                            See 8 C.F.R. § 1003.2(a)

(2009).        Accordingly, we deny the petitions for review in Case

                                                  3
Nos. 07-1341 and 07-1849 for the reasons stated by the Board.

See In re: Vandecruize (B.I.A. Apr. 9 & Jul. 31, 2007).

          In   Case   No.    08-1303,     Vandecruize   challenges   the

Board’s denial of his motion for sua sponte reconsideration.

Because we lack jurisdiction to review the Board’s refusal to

exercise its sua sponte authority to reconsider, we dismiss the

petition for review in No. 08-1303.         See Mosere v. Mukasey, 552

F.3d 397, 400-01 (4th Cir.), cert. denied, __ S. Ct. __ (U.S.

Oct. 5, 2009) (No. 08-10795).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                            Nos. 07-1341 and 07-1849 PETITIONS DENIED
                                       No. 08-1303 PETITION DISMISSED




                                    4